Citation Nr: 1209415	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  He died in July 2005.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in January 2009, at which time the Board remanded the matter for additional development.  In May 2010, the Board issued a decision in the matter.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In July 2011, the parties to the appeal filed a Joint Motion for Remand.  That same month, the Court granted the motion and remanded the matter to the Board for additional action consistent with the terms of the Joint Motion for Remand.  

In February 2012, the appellant submitted additional evidence accompanied by a waiver of initial RO review of such evidence.  


FINDINGS OF FACT

1.  The Veteran died in July 2005 in a house fire with asphyxiation being the immediate cause of death.  

2.  During the Veteran's lifetime, service connection was in effect for diabetes with history of peripheral neuropathy associated with herbicide exposure, rated as 20 percent disabling, and post-traumatic stress disorder, rated as 30 percent disabling.  

3.  Poorly controlled diabetes mellitus preceded the Veteran's history of strokes, and, after affording the appellant the benefit of the doubt, is the most likely cause of the Veteran's debilitating strokes.  

4.  The Veteran's residuals of strokes left him wheelchair bound and unable to protect himself from the hazards of daily living and is a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the criteria for service connection of the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.  

Nevertheless, the Board takes this opportunity to note that VA made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); Wood v. Peake, 520 F.3d. 1345, 1348 (Fed. Cir. 2008).  VA obtained the autopsy records and the private medical records generated just prior to the Veteran's death.  In addition, VA, private medical, and Social Security Administration records are also of record.  A medical opinion was obtained in connection with the claim.  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008)(discussing VA's duties to obtain a medical opinion in DIC cases.)  In addition, the RO attempted to obtain additional information as to the circumstances of the fire that resulted in the Veteran's death.  Unfortunately, two letters, dated in February and April 2009 sent to the appellant included a misspelled address.  Thus, the appellant was unable to provide additional information as requested.  

II.  Background and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

The Veteran died in an accidental house fire in July 2005.  The death certificate indicated that the immediate cause of death was asphyxia which was due to or a consequence of carbon monoxide/smoke inhalation.  Other significant conditions that contributed to death but not resulting in the underlying cause were generalized charring, multiple infarcts of the brain, cirrhosis of the liver, and arteriosclerosis.  

At the time of his death, the Veteran was in receipt of service connection for post-traumatic stress disorder (PTSD) rated as 30 percent disabling, and diabetes with history of peripheral neuropathy associated with herbicide exposure, rated as 20 percent disabling.  

The appellant contends that the Veteran's disability caused from several strokes prevented him from being able to escape the house fire.  She contends that the service-connected diabetes mellitus caused or aggravated the Veteran's strokes.  Here, and after affording the appellant the benefit of the doubt, the Board finds that the evidence shows such an etiological relationship.  

VA records indicate that the Veteran's diabetes mellitus was initially diagnosed in 1985.  He suffered two strokes in the late 1990's, the first in May 1996 and another in August 1998.  During a VA PTSD examination in May 2000, the examiner stated that the Veteran's diabetes had "caused several problems, including peripheral neuritis, and, indirectly, probably the strokes."  

Private treatment records reveal that the Veteran had another stroke in July 2001 which resulted in right sided weakness and slurred speech.  

A September 2001 VA examiner noted that the Veteran was wheelchair bound as a result of his strokes.  Diabetes was described as being sub-optimally controlled.  

In June 2002, the Veteran reported his belief that diabetes had resulted in strokes.  He indicated that the right side of his body was unusable, that he was unemployable, and unable to drive.  

A March 2003 VA treatment record indicated that the Veteran had neuropathy/paralysis secondary to strokes.  

In a December 2003 statement, the appellant reported that she bathed, dressed, and fed the Veteran and then would go to work to earn money to pay living expenses.  

In June 2004, Dr. R. provided a statement to the Veteran's accredited service representative indicating that the Veteran's strokes were directly related to his diabetes.  He stated that the Veteran's diabetes was not well controlled and that it was well known that poorly controlled diabetes increased the risk for stroke.  He also indicated that the Veteran was housebound and in need of aid and attendance.  

In a July 2004 statement, the appellant indicated that the Veteran could not be left alone for any period of time.  She reported that she was in the process of selling her home and wanted to move to a home that was more accessible to his needs.  

A June 2005 private treatment record indicated that the Veteran had increased weakness in the right arm and leg, and had a significant speech deficit.  A recurrent stroke was considered as a possibility.  

As noted, he died in a fire at his house in July 2005.  

A VA opinion was obtained in May 2008 and April 2009.  The May 2008 opinion indicated that the Veteran died due to asphyxiation, carbon monoxide/smoke inhalation and not caused by or related to his diabetes or PTSD.  The examiner noted that carbon monoxide was an odorless and colorless gas that could asphyxiate anyone.  

The April 2009 VA examiner stated that the Veteran's known risk factors for stroke were tobacco use, hypertension, dislipidemia, alcohol abuse, previous stroke, male gender, family history, and diabetes.  The examiner indicated that in extrapolating these risk factors, the non-service-connected risk factors far outweigh the Veteran's service-connected diabetes mellitus.  She noted that PTSD was unlikely to render an individual incapacitated.  However, left alone, she conceded, he did not appear able to protect himself from the ordinary hazards of daily living.   

In the parties Joint Motion for Remand they found the May 2009 VA examination inadequate.  They noted that the examiner did not explain what she meant by "extrapolation" and did not indicate why other risk factors outweighed the Veteran's service-connected diabetes mellitus.  Furthermore, they noted that the examiner did not indicate whether diabetes mellitus contributed to the Veteran's demise.  The parties noted similar concerns with that portion of the opinion addressing the relationship between PTSD and the Veteran's demise.  

Finally, in February 2012, Dr. P. C. submitted an opinion addressing the relationship between service-connected diabetes mellitus, the Veteran's stroke residuals, his atherosclerosis, and his untimely death.  The examiner took issue with the May 2008 VA opinion noting that the Veteran died due to smoke inhalation, not carbon monoxide inhalation.  The examiner also disagreed with the April 2009 VA opinion, and noted that even though the Veteran had non-service-connected risk factors for stroke including tobacco use and hypertension, review of the medical records revealed that the Veteran was not hypertensive during acute cerebrovascular events.  The examiner also stated that the Veteran did not have risk factors of hypertension requiring treatment, dyslipidemia, family history of stroke, and in regards to alcohol abuse, that he discontinued alcohol use in 1996.  

The private physician reasoned that uncontrolled diabetes mellitus played a major role in the development of diabetic vascular disease as was found on autopsy in the Veteran's brain and the atherosclerosis of his coronary arteries.  The physician noted studies indicating that patients with lacunar lesions, such as the Veteran, tended to develop dementia at a rate 4-12 times more frequently than the normal population.  

In sum, he concluded that the service-connected diabetes more likely than not contributed to the development of cerebrovascular disease and that the "sequela of this disease including motor and cognitive dysfunction with resultant severely impaired mobility were a proximate cause for his death in a house fire."  

Taking into account the entire record, and after affording the appellant the benefit of the doubt, the Board finds that the Veteran's service-connected diabetes caused cerebrovascular accidents and that as a result of impairment due to cerebrovascular accidents, the Veteran was unable to protect himself from the hazards presented by the deadly fire that caused asphyxiation and death.  Thus, the service-connected disability contributed to the cause of the Veteran's death.  

In making this determination, the Board finds that the February 2012 private medication opinion constitutes the most probative evidence regarding the relationship between service-connected diabetes, stroke, and the cause of the Veteran's death.  The opinion was based on a review of the Veteran's history and contains a well-reasoned analysis that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is also in accordance with the June 2004 statement from Dr. R. indicating that the Veteran's uncontrolled diabetes resulted in stroke.  

As to the May 2008 VA examination opinion, it is apparent from review of the official autopsy report that the Veteran did not die due to carbon monoxide poisoning and that the asphyxiating was the result of smoke inhalation.  Hence, the opinion, which also includes a substantially less reasoned analysis than the February 2012 opinion is not afforded any significant probative weight.  

Moreover, the Board finds the appellant's lay testimony indicating that the Veteran was severely mentally and physically disabled and should not be left alone in his house is credible.  

In finding that service connection is warranted for the cause of the Veteran's death, the Board is concerned that evidence as to the circumstances regarding the house fire and the Veteran's ability to escape from the house were never obtained.  Thus, while it is apparent that he died due to the immediate cause of asphyxiation, there is some mental gymnastics involved in speculating that the Veteran could not escape the house fire due to residuals of stroke or a service-connected disability.  The Board notes, however, that the legal standard for service connection for the cause of the Veteran's death cited above, does not involve legal certainty.  Rather, in cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Given the foregoing, and after affording the appellant the benefit-of-the-doubt, the criteria for service connection for the cause of the Veteran's death have been met.  

ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


